IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40033
                         Conference Calendar
                          __________________

CHARLES E. GRAY,

                                        Plaintiff-Appellant,
versus

A. SMITH, L. Woods, UNKNOWN
NAMES PRISON OFFICIALS

                                        Defendants-Appellees.

                           - - - - - - - - - -
             Appeal from the United States District Court
                 for the Southern District of Texas
                          USDC No. CA-C-94-172
                           - - - - - - - - - -

                            June 29, 1995

Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Under 28 U.S.C. § 1915(d), Charles E. Gray was not entitled

to conduct discovery prior to dismissal of his complaint.       See 28

U.S.C. § 1915(d).    Gray failed to establish that any defendant

was deliberately indifferent to Gray's serious medical need or

safety.   See Estelle v. Gamble, 429 U.S. 97, 106 (1976); Farmer

v. Brennan, 114 S. Ct. 1970, 1979 (1994).      Therefore, the

district court did not abuse its discretion by dismissing the

complaint.

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
            No. 9
             -2-


AFFIRMED.